 

Exhibit 10.9

 

EXECUTION

 

EXHIBIT B

 

FORM OF PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of March 1, 2005, made among MC24, LLC, a Delaware
limited liability company (MC24”), MERISEL, INC., a Delaware corporation
(“Merisel”), MERISEL AMERICAS, INC., a Delaware corporation (“Merisel Americas”;
each of MC24, Merisel and Merisel Americas, a “Pledgor”, collectively, the
“Pledgors”) and AMALGAMATED BANK, a New York banking corporation (the “Lender”),
parties to the Credit Agreement referred to below.

 

RECITALS

 

Pursuant to the Credit Agreement, dated as of March 1, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MC24, as borrower (the “Borrower”), Merisel, Merisel Americas, MCEI, LLC,
a Delaware limited liability company and MCEV, LLC, a Delaware limited liability
company, as corporate guarantors and the Lender, the Lender has agreed to make
loans to the Borrower upon the terms and subject to the conditions set forth
therein, such loans to be evidenced by the Notes issued by the Borrower
thereunder. It is a condition precedent to the obligation of the Lender to make
loans to the Borrower under the Credit Agreement that each Pledgor shall have
executed and delivered this Pledge Agreement to the Lender.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Credit Agreement and to induce the Lender to make loans to the
Borrower under the Credit Agreement, each Pledgor hereby agrees with the Lender,
as follows:

 

1. Defined Terms.

 

(a) Unless otherwise defined herein, terms which are defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

(b) The following terms shall have the following meanings:

 

“Additional Pledged LLC Interest” shall have the meaning provided in any
supplement to this Pledge Agreement delivered pursuant to Section 5(e) hereof.

 

“Additional Pledged Stock” shall have the meaning provided in any supplement to
this Pledge Agreement delivered pursuant to Section 5(e) hereof.

 

“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York.

 

“Collateral Account” means any account established to hold money Proceeds,
maintained under the sole dominion and control of the Lender, subject to
withdrawal by the Lender only as provided in Section 8.

 

“Hedge Agreement” means, as to any Person, any swap, cap, collar or similar
arrangement entered into by such Person providing for protection against
fluctuations in interest rates or

 



--------------------------------------------------------------------------------

currency exchange rates or the exchange of nominal interest obligations, either
generally or under specific contingencies.

 

“Issuer” means each of the entities identified on Schedule I as an issuer of
Pledged Stock and Pledged LLC Interests.

 

“Limited Liability Company” means any Issuer identified as a limited liability
company on Part B of Schedule I hereto or in a supplement hereto.

 

“Limited Liability Company Agreement” means as to any Limited Liability Company,
its certificate of formation and operating agreement or other Governing
Documents, as each may be amended, supplemented or otherwise modified from time
to time.

 

“LLC Interest” means any Limited Liability Company membership interest or
economic interest.

 

“Pledge Agreement” means this Pledge Agreement, as amended, supplemented or
otherwise modified from time to time.

 

“Pledged Collateral” means the Pledged Stock, the Pledged LLC Interests and all
Proceeds.

 

“Pledged LLC Interest” means any and all of Pledgor’s interests, including units
of membership interest, in the Limited Liability Companies as set forth in
Schedule I attached hereto and any Additional Pledged LLC Interest at any time
pledged pursuant to Section 5(e), including, without limitation, all its rights
to participate in the operation or management of the Limited Liability Companies
and all its rights to properties, assets, member interests and distributions
(except as otherwise provided herein) under the Limited Liability Company
Agreements in respect of such member interests.

 

“Pledged Stock” means the shares of capital stock listed on Schedule I hereto,
together with all stock certificates, options or rights of any nature whatsoever
which may be issued or granted by any of the Issuers to the Pledgors in respect
of the Pledged Stock while this Pledge Agreement is in effect, together with any
Additional Pledged Stock at any time pledged pursuant to Section 5(e).

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102 of the
UCC and, in any event, shall include, without limitation, all dividends,
distributions or other income from the Pledged Stock, Pledged LLC Interests, or
collections thereon with respect thereto.

 

“Secured Obligations” is the collective reference to (a) the Obligations and (b)
all Guarantee Obligations made by any Pledgor to the Lender in connection with
the MCEI and MCEV Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and Section,
Schedule, Annex, and Exhibit references are to this Pledge Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

-2-



--------------------------------------------------------------------------------

2. Pledge; Grant of Security Interest. Each Pledgor hereby delivers, pledges,
assigns, and transfers, as appropriate, to the Lender all the Pledged Collateral
and hereby grants to the Lender a first security interest in the Pledged
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations.

 

3. Transfer Powers. Concurrently with the delivery to the Lender of each
certificate representing one or more shares of the Pledged Stock or any Pledged
LLC Interest which is certificated, each Pledgor shall deliver an undated stock
power or transfer power covering such certificate, duly executed in blank with,
if the Lender so requests, signature guaranteed.

 

4. Representations and Warranties. Each Pledgor represents and warrants that:

 

(a) the shares of Pledged Stock listed on Schedule I constitute all the issued
and outstanding shares of all classes of the Capital Stock of the Issuers and
are represented by the certificates listed thereon;

 

(b) the Pledged LLC Interests listed on Part B of Schedule I constitute all the
issued and outstanding LLC Interests of all classes of the Issuers and are
represented by the certificates listed thereon, if such Pledged LLC Interests
are certificated;

 

(c) all the shares of the Pledged Stock and the Pledged LLC Interests have been
duly and validly issued and are fully paid and nonassessable;

 

(d) such Pledgor is the record and beneficial owner of, and has title to, the
Pledged Stock or the Pledged LLC Interests, as applicable, free of any and all
Liens or options in favor of, or claims of, any other Person, except the Lien
created by this Pledge Agreement;

 

(e) upon delivery to the Lender of the stock certificates evidencing the Pledged
Stock or the certificates evidencing the Pledged LLC Interests, if any, (and
assuming the continuing possession by the Lender of such certificate in
accordance with the requirements of applicable law), the Lien granted pursuant
to this Pledge Agreement will constitute a valid, perfected first priority Lien
on the Pledged Collateral in favor of the Lender, enforceable as such against
all creditors of the Pledgors and any Persons purporting to purchase any Pledged
Collateral from the Pledgors;

 

(f) Upon the filing of UCC-1 financing statements in the jurisdictions
referenced on Schedule 6.16 of the Credit Agreement, the Liens granted pursuant
to this Pledge Agreement on the Pledged LLC Interests which are not certificated
shall constitute perfected first priority Liens on the Pledged LLC Interests
which are not certificated in favor of the Lender, enforceable as such against
all creditors of the Pledgors and any Persons purporting to purchase any Pledged
Collateral from the Pledgors.

 

(g) None of the Pledged LLC Interests (i) are dealt in or traded on securities
exchanges or in securities markets, (ii) are by their terms expressly subject to
Article 8 of the Uniform Commercial Code of any jurisdiction, (iii) constitute
an investment company security or (iv) are held in a securities account (in each
case within the meaning of Section 8-103(c) of the Uniform Commercial Code of
any jurisdiction; and

 

-3-



--------------------------------------------------------------------------------

(h) All consents of each member in each Limited Liability Company to the grant
of the security interests provided hereby and to the transfer of the Pledged LLC
Interests to the Lender or its designee pursuant to the exercise of any remedies
under Section 8 hereof have been obtained and are in full force and effect.

 

5. Covenants. Each Pledgor covenants and agrees with the Lender that, from and
after the date of this Pledge Agreement until the Secured Obligations are paid
in full and the Commitments have been terminated:

 

(a) If any Pledgor shall, as a result of its ownership of the Pledged
Collateral, become entitled to receive or shall receive any stock certificate or
membership certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution for, as a conversion of, or in exchange for any shares of the
Pledged Collateral, or otherwise in respect thereof, each Pledgor shall accept
the same as the Lender’s agent, hold the same in trust for the Lender and
deliver the same forthwith to the Lender in the exact form received, duly
indorsed by such Pledgor to the Lender, if required, together with an undated
stock power or transfer power, as applicable, covering such certificate duly
executed in blank and with, if the Lender so requests, signature guaranteed, to
be held by the Lender, subject to the terms hereof as additional collateral
security for the Secured Obligations. Any sums paid upon or in respect of the
Pledged Collateral upon the liquidation or dissolution of any of the Issuers
shall be paid over to the Lender as additional collateral security for the
Secured Obligations, and in case any distribution of capital shall be made on or
in respect of the Pledged Collateral or any property shall be distributed upon
or with respect to the Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any of the Issuers or pursuant to the
reorganization thereof, the property so distributed shall be delivered to the
Lender and the Issuer, subject to the terms hereof, as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of the Pledged Collateral shall be received by any
Pledgor, such Pledgor shall, until such money or property is paid or delivered
to the Lender, hold such money or property in trust for the Lender segregated
from other funds of such Pledgor, as additional collateral security for the
Secured Obligations.

 

(b) Without the prior written consent of the Lender, no Pledgor will (i) vote to
enable, or take any other action to permit, any of the Issuers to issue any
stock or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any of the Issuers, or (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Pledged Collateral, or (iii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any Person with respect to, any of the Pledged
Collateral, or any interest therein, except for the Lien provided for by this
Pledge Agreement, or (iv) enter into any agreement or undertaking restricting
the right or ability of any Pledgor or the Lender to sell, assign or transfer
any of the Pledged Collateral.

 

(c) Except to the extent the Lender fails to maintain possession of the Pledged
Collateral, each Pledgor shall maintain the security interest created by this
Pledge Agreement as a first, perfected security interest and shall defend such
security interest against the claims and demands of all Persons whomsoever. At
any time and from time to time, upon the written request of the Lender, and at
the sole expense of the Pledgors, each Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Lender may reasonably request for the purposes of obtaining or preserving
the full benefits of this Pledge Agreement and of the rights and powers herein
granted. If any amount payable under or in connection with any of the Pledged
Collateral shall be or become evidenced by any promissory note, other instrument
or chattel paper, such note,

 

-4-



--------------------------------------------------------------------------------

instrument or chattel paper shall be immediately delivered to the Lender, duly
endorsed in a manner satisfactory to the Lender, to be held as Pledged
Collateral pursuant to this Pledge Agreement.

 

(d) Each Pledgor agrees to pay, and to save the Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Pledged Collateral or in connection with any
of the transactions contemplated by this Pledge Agreement.

 

(e) Pursuant to Section 8.11 of the Credit Agreement, if any Pledgor shall at
any time acquire any shares of Capital Stock of any Subsidiary which is not an
Issuer hereunder, such Pledgor shall (i) immediately deliver such shares of
Capital Stock, and all stock certificates or membership certificates evidencing
the same, to the Lender to be held as additional collateral security for the
Secured Obligations hereunder, (ii) promptly deliver to the Lender a supplement
to this Pledge Agreement, substantially in the form of Exhibit A to this Pledge
Agreement, duly completed, adding such shares of Capital Stock to Schedule I
hereto, and (iii) promptly cause such Subsidiary to execute and deliver an
acknowledgment and consent substantially in the form appended as Annex I to
Exhibit A to this Pledge Agreement.

 

(f) No Pledgor will, unless it shall give 30 days’ written notice to such effect
to the Lender and shall have provided all information or taken any actions
required by the Lender to make any filing under the Uniform Commercial Code in
effect in any affected jurisdiction as the Lender may reasonably request to
maintain the perfected security interest granted pursuant to this Pledge
Agreement, (i) change the location of its chief executive office or principal
place of business from that specified in Section 4(e) of the Security Agreement
or remove its books and records from such location or (ii) change its name,
identity or structure to such an extent that any financing statement filed by it
with respect to Pledgor in connection with this Pledge Agreement would become
seriously misleading.

 

6. Cash Dividends; Voting Rights. Unless an Event of Default shall have occurred
and be continuing and the Lender shall have given notice to the Pledgors of the
Lender’s intent to exercise its corresponding rights pursuant to Section 7
below, each Pledgor shall be permitted to receive all cash dividends paid in the
normal course of business of the Issuers and consistent with past practice, to
the extent permitted in the Credit Agreement, in respect of the Pledged
Collateral and to exercise all voting, corporate (with respect to stock), and
member (with respect to LLC interests) rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast or corporate or member
right exercised or other action taken which would impair the Pledged Collateral
or which would be inconsistent with or result in any violation of any provision
of the Credit Agreement, the Notes, this Pledge Agreement or the other Loan
Documents.

 

7. Rights of the Lender.

 

(a) All money Proceeds to the extent received by the Lender hereunder shall be
held by the Lender in a Collateral Account. All Proceeds while held by the
Lender in a Collateral Account (or by the Pledgors in trust for the Lender)
shall continue to be held as collateral security for all the Secured Obligations
and shall not constitute payment thereof until applied as provided in Section
8(a).

 

(b) If an Event of Default shall occur and be continuing and the Lender shall
give notice of its intent to exercise such rights to Pledgor: (i) the Lender
shall have the right to receive any and all cash dividends or other cash
distributions paid in respect of the Pledged Collateral and make application
thereof to the Secured Obligations pursuant to Section 8(b) of the Security
Agreement, and (ii)

 

-5-



--------------------------------------------------------------------------------

at the request of the Lender, all shares of the Pledged Stock and all Pledged
LLC Interests shall be registered in the name of the Lender or its nominee,
provided such nominee is an “Accredited Investor” as such term is defined in
Regulation D of the Securities Act, and the Lender or its nominee may thereafter
exercise (A) all voting, corporate or other rights pertaining to such shares of
the Pledged Stock at any meeting of shareholders of any of the Issuers or
otherwise (B) all members rights, powers and privileges with respect to the
Pledged LLC Interests to the same extent as a member under the applicable
Limited Liability Company Agreement; and (C) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such shares of the Pledged Collateral as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or company
structure of any of the Issuers, or upon the exercise by Pledgor or the Lender
of any right, privilege or option pertaining to such shares or interests of the
Pledged Collateral, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Collateral with any committee, depository,
transfer agent, registrar or other designated agency upon such terms and
conditions as it may determine), all without liability except to account for
property actually received by it, but the Lender shall have no duty to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.

 

(c) The rights of the Lender hereunder shall not be conditioned or contingent
upon the pursuit by the Lender of any right or remedy against any of the Issuers
or against any other Person which may be or become liable in respect of all or
any part of the Obligations or against any other collateral security therefor,
guarantee thereof or right of offset with respect thereto. The Lender shall not
be liable for any failure to demand, collect or realize upon all or any part of
the Pledged Collateral or for any delay in doing so, nor shall it be under any
obligation to sell or otherwise dispose of any Pledged Collateral upon the
request of the Pledgors or any other Person or to take any other action
whatsoever with regard to the Pledged Collateral or any part thereof.

 

8. Remedies.

 

(a) If an Event of Default shall have occurred and be continuing, at any time at
the Lender’s election, the Lender may apply all or any part of the Proceeds held
in any Collateral Account in payment of the Secured Obligations in pursuant to
Section 8(b) of the Security Agreement.

 

(b) If an Event of Default shall occur and be continuing, the Lender may
exercise, in addition to all other rights and remedies granted in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the Code. Without limiting the generality of the foregoing, the Lender, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Pledgor, the Issuers or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Pledged Collateral, or any part thereof, and/or may forthwith sell, assign, give
option or options to purchase or otherwise dispose of and deliver the Pledged
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker’s board or office of the Lender or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Lender shall have the right upon any such public sale or
sales, to the extent required by the Code and the standards of commercial
reasonableness, upon any such private sale or sales, to purchase the whole or
any part of the Pledged Collateral so sold, free of any right or equity of
redemption in any Pledgor, which right or equity is hereby waived or released.
The Lender shall apply any Proceeds from

 

-6-



--------------------------------------------------------------------------------

time to time held by it and the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Pledged Collateral or in any way relating to the
Pledged Collateral or the rights of the Lender hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as the Lender may
elect, and only after such application and after the payment by the Lender of
any other amount required by any provision of law, including, without
limitation, Section 9-504(1)(c) of the Code, need the Lender account for the
surplus, if any, to the Pledgor. To the extent permitted by applicable law, each
Pledgor waives all claims, damages and demands it may acquire against the Lender
arising out of the exercise by the Lender of any of its rights hereunder. If any
notice of a proposed sale or other disposition of Pledged Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

9. Private Sales.

 

(a) Each Pledgor recognizes that the Lender may be compelled to resort to one or
more private sales of any or all of the Pledged Collateral to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
Lender than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Lender shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit the Issuers to register such securities for public sale
under the Securities Act, or under applicable state securities laws, even if the
Issuers would agree to do so.

 

(b) Each Pledgor further agrees to use its reasonable efforts to do or cause to
be done all such other acts as may be necessary to make any sale or sales of all
or any portion of the Pledged Stock pursuant to this Pledge Agreement valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Pledgor further agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Lender, that the Lender have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against each Pledgor, and each Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

10. Irrevocable Authorization and Instruction to Issuers. Each Pledgor hereby
authorizes and instructs each Issuer to comply with any instruction received by
it from the Lender in writing that (a) states that an Event of Default has
occurred and (b) is otherwise in accordance with the terms of this Pledge
Agreement, without any other or further instructions from any Pledgor, and each
Pledgor agrees that each Issuer shall be fully protected in so complying.

 

11. Lender’s Appointment as Attorney-in-Fact.

 

(a) Each Pledgor hereby irrevocably constitutes and appoints the Lender and any
officer or agent of the Lender, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of each Pledgor and in the name of each Pledgor or in the Lender’s own
name, from time to time in the Lender’s discretion, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all

 

-7-



--------------------------------------------------------------------------------

documents and instruments which may be necessary or desirable to accomplish the
purposes of this Pledge Agreement, including, without limitation, endorsements,
assignments or other instruments of transfer.

 

(b) Each Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in Section 11(a). All
powers, authorizations and agencies contained in this Pledge Agreement are
coupled with an interest and are irrevocable until this Pledge Agreement is
terminated and the security interest created hereby is released. The Lender
agrees that it will not exercise any rights under the power of attorney provided
for in this Section unless an Event of Default has occurred and is continuing.

 

12. Limitation on Duties Regarding Pledged Collateral. The Lender’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Pledged Collateral in its possession, under Section 9-207 of the Code or
otherwise, shall be to deal with it in the same manner as the Lender deals with
similar securities and property for its own account, except that the Lender
shall have no obligation to invest funds held in any Collateral Account and may
hold the same as demand deposits. Neither the Lender or any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Pledged Collateral or for any delay in doing so or shall
be under any obligation to sell or otherwise dispose of any Pledged Collateral
upon the request of the Pledgors or any other Person or to take any other action
whatsoever with regard to the Pledged Collateral or any part thereof.

 

13. Financing Statements. Pursuant to Section 9-502 of the Code, each Pledgor
hereby authorizes the Lender to file financing statements with respect to the
Pledged Collateral without the signature of such Pledgor in such form and in
such filing offices as the Lender reasonably determines appropriate to perfect
the security interests of the Lender under this Pledge Agreement. A carbon,
photographic or other reproduction of this Pledge Agreement shall be sufficient
as a financing statement for filing in any jurisdiction.

 

14. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Pledged Collateral are irrevocable and powers
coupled with an interest.

 

15. Notices. Notices, requests and demands to or upon the Lender or the Pledgors
hereunder shall be effected in the manner set forth in Section 11.2 of the
Credit Agreement.

 

16. Rights and Responsibilities of Lender. Each Pledgor acknowledges that the
rights and responsibilities of the Lender under this Pledge Agreement with
respect to any action taken by the Lender or the exercise or non-exercise by the
Lender of any option, right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Pledge Agreement shall be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, and neither the Pledgors nor
any Issuer shall be under any obligation, or entitlement, to make any inquiry
respecting such rights and responsibilities.

 

17. Termination. Upon final payment and performance in full in cash of all of
the Obligations, this Pledge Agreement shall terminate (except as to any
specifically agreed upon provisions that shall survive the termination of this
Pledge Agreement) and the Lender shall, at the Pledgors’ request and expense,
return such Pledged Collateral in the possession or control of the Lender as has
not

 

-8-



--------------------------------------------------------------------------------

theretofore been disposed of pursuant to the provisions hereof, together with
any moneys and other property at the time held by the Lender hereunder, and
shall promptly execute and deliver such releases, UCC termination statements,
documents or other instruments reasonably necessary to evidence the termination
of this Pledge Agreement, the security interests granted herein and the Liens
created hereby.

 

18. Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

19. Paragraph Headings. The paragraph headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

20. No Waiver; Cumulative Remedies. The Lender shall not by any act (except by a
written instrument pursuant to Section 21 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

21. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Pledge Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Pledgors and the Lender, provided that any provision of this Pledge
Agreement may be waived by the Lender in a letter or agreement executed by the
Lender or by telex or facsimile transmission from the Lender. This Pledge
Agreement shall be binding upon the successors and assigns of each Pledgor and
shall inure to the benefit of the Lender and its successors and assigns. THIS
PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

22. Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile transmission of signature pages hereto), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

23. Incorporation by Reference. The Pledgors agree to be bound by the terms of
Section 11.11, 11.12, 11.13 and 11.14 of the Credit Agreement, which are hereby
incorporated by reference.

 

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

Pledge Agreement

 

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

MC24, LLC By:  

MERISEL AMERICAS, INC., as Sole Member

   

By:

           

Name:

       

Title:

MERISEL, INC.

By:

       

Name:

       

Title:

   

MERISEL AMERICAS, INC.

By:

       

Name:

       

Title:

   

 



--------------------------------------------------------------------------------

Pledge Agreement

 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned, the Issuers referred to in the foregoing Pledge Agreement,
hereby acknowledge receipt of a copy thereof and agree to be bound thereby and
to comply with the terms thereof insofar as such terms are applicable to it. The
undersigned agree to notify the Lender promptly in writing of the occurrence of
any of the events described in Section 5(a) of the Pledge Agreement. The
undersigned further agree that the terms of Section 9(b) of the Pledge Agreement
shall apply to them, mutatis mutandis, with respect to all actions that may be
required of them under or pursuant to or arising out of Section 9 of the Pledge
Agreement.

 

MC24, LLC By:  

MERISEL AMERICAS, INC., as Sole Member

   

By:

           

Name:

       

Title:

MERISEL AMERICAS, INC.

By:

       

Name:

       

Title:

   

 



--------------------------------------------------------------------------------

Pledge Agreement

 

SCHEDULE I to

Pledge Agreement

 

A. DESCRIPTION OF PLEDGED STOCK

 

Name of Issuer


--------------------------------------------------------------------------------

  Class of Stock


--------------------------------------------------------------------------------

  Stock Certificate Number.


--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

 

B. DESCRIPTION OF PLEDGED LLC INTERESTS

 

Name of Issuer


--------------------------------------------------------------------------------

  Class of LLC Interest


--------------------------------------------------------------------------------

  Certificate Number


--------------------------------------------------------------------------------

   Number of Interests


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Pledge Agreement

 

EXHIBIT A to

Pledge Agreement

 

PLEDGE AGREEMENT SUPPLEMENT

 

PLEDGE AGREEMENT SUPPLEMENT, dated as of                          , 20     (this
“Supplement”), made by [NAME OF PLEDGORS], a              [corporation] [limited
liability company] and [NAME OF PLEDGORS], a              [corporation] [LLC]
(each a “Pledgor”, collectively, the “Pledgors”), in favor of AMALGAMATED BANK,
a New York corporation, as lender (the “Lender”).

 

1. Reference is hereby made to that certain Pledge Agreement, dated as of March
1, 2005, made between the Pledgors and the Lender (as amended, supplemented or
otherwise modified as of the date hereof, the “Pledge Agreement”). Terms defined
in the Pledge Agreement are used herein as therein defined.

 

2. Each Pledgor hereby confirms and reaffirms the security interest in the
Pledged Collateral granted to the Lender under the Pledge Agreement, and, as
additional collateral security for the prompt and complete payment when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations and in order to induce the Lender to make Loans under the Credit
Agreement and the other Loan Documents, each Pledgor hereby delivers to the
Lender all of the shares or membership interests of Capital Stock of [INSERT
NAME OF NEW ISSUER], a              [corporation] [limited liability company]
(the “New Issuer”) listed in Schedule I hereto, together with all certificates,
options, or rights of any nature whatsoever which may be issued or granted by
the New Issuer in respect of such Capital Stock while the Pledge Agreement, as
supplemented hereby, is in force (the “Additional Pledged Stock”), or
“Additional Pledged LLC Interests”, as applicable, and hereby grants to the
Lender a first security interest in the Additional Pledged Stock and the
Additional Pledged LLC Interests, as applicable, and all Proceeds thereof. From
and after the date of this Supplement, as used in the Pledge Agreement as
supplemented by this Supplement and for all purposes of the Pledge Agreement as
so supplemented, “Pledged Stock” shall be deemed to include the Additional
Pledged Stock, “Pledged LLC Interests” shall be deemed to include the Additional
Pledged LLC Interests, and “Issuers” shall be deemed to include the New Issuer.

 

3. Each Pledgor hereby represents and warrants that the representations and
warranties contained in Section 4 of the Pledge Agreement are true and correct
on the date of this Supplement with references therein to the “Pledged Stock” to
include the Additional Pledged Stock, with references to “Pledged LLC Interests”
to include the Additional Pledged LLC Interests, with references to the
“Issuers” therein to include the New Issuer, and with references to the Pledge
Agreement to mean the Pledge Agreement as supplemented hereby.

 

4. This Supplement is supplemental to the Pledge Agreement, forms a part thereof
and is subject to the terms thereof. From and after the date of this Supplement,
Schedule I to the Pledge Agreement shall be deemed to include each item listed
on Schedule I to this Supplement. This Supplement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

[NAME OF PLEDGOR]

By

       

Name:

       

Title:

   

 



--------------------------------------------------------------------------------

Pledge Agreement

 

SCHEDULE I to

Supplement

 

A. DESCRIPTION OF ADDITIONAL PLEDGED STOCK

 

Name of Issuer


--------------------------------------------------------------------------------

  Class of Stock


--------------------------------------------------------------------------------

  Stock Certificate Number


--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

 

B. DESCRIPTION OF PLEDGED LLC INTERESTS

 

Name of Issuer


--------------------------------------------------------------------------------

  Class of LLC Interest


--------------------------------------------------------------------------------

  Certificate Number


--------------------------------------------------------------------------------

   Number of Interests


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Pledge Agreement

 

ANNEX I to Supplement

 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned, the New Issuer referred to in the foregoing Supplement to
Pledge Agreement, hereby acknowledges receipt of a copy thereof and of the
Pledge Agreement referred to therein and agrees to be bound thereby and to
comply with the terms thereof insofar as such terms are applicable to it. The
undersigned agrees to notify the Lender promptly in writing of the occurrence of
any of the events described in Section 5(a) of the Pledge Agreement. The
undersigned further agrees that the terms of Section 9(b) of the Pledge
Agreement shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it under or pursuant to or arising out of Section 9 of the
Pledge Agreement.

 

[NAME OF NEW ISSUER]

By:

       

Name:

       

Title:

   

 